PER CURIAM.
At issue is the final judgment for taxation of costs against appellant. We reverse as to the cost of the appraisal. See Statewide Uniform Guidelines for Taxation of Costs in Civil Actions § 2; § 92.231, Fla. Stat. (1987); Caceres v. Physicians Protective Trust Fund, 489 So.2d 869 (Fla. 3d DCA 1986); KMS of Florida Corp. v. Magna Properties, Inc., 464 So.2d 234 (Fla. 5th DCA 1985).
However, as to the costs of depositions, while the guidelines place the burden of proving need upon the party incurring costs for depositions not used, the appellate record is the responsibility of appellant. We have no transcript of the hearing on the motion to tax costs and cannot determine what the trial court was presented. Accordingly, we affirm as to the costs of depositions.
GLICKSTEIN, STONE, JJ., and MUSSELMAN, JACK, Associate Judge, concur.